§§

Case 1:19-cV-00942-GLR Document 1 Filed 03/29/19 Page 1 of 3

 

    

for the Baltimore, Maryland
(Edward A. Garmatz Courthouse) 31 ""`""“"'“ "“` age m Y
OLABODE LEIGH )
v. )
sTATE oF MARYLAND, ) ease No. GLR ` 'C\ ’ OHS\
DEPT.OF PUBLIC SAFETY AND )
CORRECTIONAL SERVICES, _ )

` CRIMINAL INJURIES COMPENSATION BOARD )
206 Plaza Oftic`e Center, 6776 Reisterstown Road, )
Baltimore. Marvland 212]5-2340 )

Defendant

COMPLAINT: The plaintiff,l\/lr. Olabode Leigh, state the following is true to the best of
my knowledge and belief .

That the above named defendant, a department in the State of Maryland, which address
is given above, awarded a claim in the amount of $4,898.67 to the plaintiff on April
15,2015 and $8,718.87 for the payment Of medical bills incurred by the plaintiff during
an assault in Baltimore, Maryland on January 7,2013. The total amount was $13,617.54,
which has not been paid to the plaintiff,l\/lr. Olabode Leigh, the healthcare provider has
been paid by the medical insurance the plaintit"iC purchased when he was a student at

_1-

Case 1:19-cV-00942-GLR Document 1 Filed 03/29/19 Page 2 of 3

Morgan State University, Baltirnore Maryland , through the Federal Student Loan Scheme.
As at March lO, 2019, the Federal Student Loan wants their money back, which is now
$67,923.03,including the medical insurance used in paying the medical bills incurred
during the assault of January 7,2013, and all efforts to get State of Maryland, Dept. of
Public Safety and Correctional Services, CICB(Criminal Injuries Compensation Board) in
the address above to release the money/check for the payment of parts of the Federal
Student Loan has proofed impossible . The plaintiff, Olabode Leigh, Wants the Federal
Court to help get the check/money awarded for the payment of medical bills to be paid
for medical expenses which was over Sl7,336.4l but only $13,617.54 was approved for
payment, from the State of Maryland, Department of Public Safety and Correctional
Services, Criminal Injuries Compensation Board, and that the money is to offset part of
the Federal Student .Loan, and to deduct expenses incurred during court sessions fees/
expenses .

The plaintiff / complainant, Mr. Olabode Leigh, hereby attaches to this complaint, copies of
the supplemental award issued to Mr. Olabode Leigh by the State of Maryland, Criminal
lnjuries Compensation Board (CICB) a branch or section of the State of Maryland,
Departrnent of Public Safety and Correctional Services. Also attached are copies of
Federal Student Loan papers showing the plaintiff name and amount owed as at l\/larch
10, 2019 .

This money from CICB is to pay only the medical insurance purchased by the plaintiff
when he was a student at l\/lorgan State University,Baltimore Maryland which was used to
pay off most of the medical bills through the Commerce Benefits Group in March 2014.

_2_

Case 1:19-cV-00942-GLR Document 1 Filed 03/29/19 Page 3 of 3

At a time, the UMMC(University of Maryland Medical Center) Physicians Associate, the
health care provider, filed a law suit against the plaintiff, in which the State of Maryland
CICB gave the plaintiff a letter to present in District Court for Baltimore City in
Fayette’s Street, Baltimore Maryland.Now, State of Maryland CICB is not releasing the
money/check for the payment of the medical bills, all efforts to get them release the

check/money has proved fruitless .

Respectfully submitted,
'l ._
Ola ode Le`
Plaintiff
828 West Lombard Street ApthOA
Baltimore, Maryland 21201 .

P : 410-963-6105

rla/aileen

